Case 4:20-cv-00400-ALM Document 26 Filed 09/14/20 Page 1 of 2 PageID #: 377




                         IN THE UNITED STATES DISTRIC COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

NORMAN EASTWOOD, as Trustee                     §
of the Africa 92 Revocable Trust                §
                                                §
       Plaintiff,                               §
                                                §
VS.                                             §   Case No. 4:20-cv-00400-ALM
                                                §
WILLOW BEND LAKES HOMEOWNERS                    §
ASSOCIATION, INC.                               §
                                                §
       Defendant.                               §


                                   MEDIATOR’S REPORT

        On September 2, 2020, a mediation conference was held in the above-captioned case. All
parties and their attorneys were present either in person or by Zoom videoconference. A settlement
was reached at the mediation.

Note from the Mediator (if any):


       Signed: September 11, 2020


                                                    /s/ Jeff Kaplan________________________
                                                    Hon. Jeff Kaplan (Ret.)
                                                    Mediator
Case 4:20-cv-00400-ALM Document 26 Filed 09/14/20 Page 2 of 2 PageID #: 378




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of September, 2020, I electronically submitted the

foregoing document with the clerk of the court for the U.S. District Court, Eastern District of

Texas.


                                                     /s/ Judy Stephenson
                                                     Case Manager
